DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the manner set forth in MPEP 609.05(b), the Examiner has considered all of the references submitted as part of the Information Disclosure Statement(s), but has not found any to be particularly relevant.  If Applicant is aware of pertinent material in the references, Applicant should so state in a response to this Office action.
Applicant is reminded that MPEP 2004 states:
“It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995)”.

Quayle
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims (1, 8, 15) are objected to because of the following informalities:  
In claim 1, line 26 the limitation of “truth tables” should be rewritten as “truth table”.  In claim 8, lines 9-10 the limitation of “truth tables” should be rewritten as “truth table”.  In claim 15, .  Appropriate correction is required.

Allowable Subject Matter
Claims (1-20) are allowed.
For example, prior art of record fails to teach:
1. A system comprising: a memory configured to store an input matrix, wherein each element of the input matrix corresponds to a value of a portion of an image; and a field programmable gate array (FPGA) device, the FPGA device comprising: input/output interfaces communicatively coupled to the memory; and a plurality of logical blocks, each logical block coupled to a corresponding input/output interface, wherein the plurality of logical blocks comprise: a first set of logical blocks, each logical block of the first set of logical blocks comprising a corresponding truth table configured to implement an exclusive nor operation between a first layer input and a first weight vector; a second set of logical blocks, each logical block of the second set of logical blocks comprising a corresponding truth table configured to implement an exclusive nor operation between a second layer input and a second weight vector; and a third set of logical blocks configured to store the first weight vector for the first layer of the neural network model and the second weight vector for the second layer of the neural network model; the FPGA device configured to: receive, from the memory, the input matrix; provide at least a portion of the input matrix and the first weight vector to the first set of logical blocks; determine, using at least a portion of the first set of logical blocks, a first convolutional kernel by performing the exclusive nor operations, implemented by the truth tables of the first set of logical blocks, between the input matrix and the first weight vector; determine, using at least a portion of the first set of logical blocks, based on the first convolutional kernel, a first binary kernel, the first binary kernel comprising a matrix of the same size as the first convolutional kernel with values adjusted to conform to a normal distribution; determine, using at least a portion of the first set of logical blocks, a first layer feature map by convoluting the input matrix using the first binary kernel; provide the first layer feature map and the second weight vector to the second set of logical blocks; determine, using at least a portion of the second set of logical blocks, a second convolutional kernel by performing the exclusive nor operations, implemented by the truth tables of the second set of logical blocks, between the first feature map and the second weight vector; determine, using at least a portion of the second set of logical blocks, based on the second convolutional kernel, a pooled kernel, the pooled kernel comprising, for each element of the pooled kernel, a representative value associated with a corresponding pooling region of the second convolutional kernel; determine, using at least a portion of the second set of logical blocks, based on the pooled kernel, a second binary kernel, the second binary kernel comprising a matrix of the same size as the pooled kernel with values adjusted to conform to the normal distribution; determine, using at least a portion of the second set of logical blocks, a second layer feature map by convoluting the first layer feature map using the second binary kernel; determine, based at least in part on the second layer feature map, a probability that the input matrix is associated with a predetermined class of images; and in response to determining that the probability is greater than a threshold value, provide classification results indicating the image is associated with the class of images.
8. A method comprising: receiving, from a memory, an input matrix, wherein each element of the input matrix corresponds to a value of a portion of an image; providing at least a portion of the input matrix and a first weight vector to a first set of logical blocks of a field programmable gate array (FPGA) device, wherein the FPGA device comprises input/output interfaces communicatively coupled to the memory and a plurality of logical blocks; determining, using at least a portion of the first set of logical blocks, a first convolutional kernel by performing exclusive nor operations, implemented by truth tables stored on the first set of logical blocks, between the input matrix and a first weight vector; determining, using at least a portion of the first set of logical blocks, based on the first convolutional kernel, a first binary kernel, the first binary kernel comprising a matrix of the same size as the first convolutional kernel with values adjusted to conform to a normal distribution; determining, using at least a portion of the first set of logical blocks, a first layer feature map by convoluting the input matrix using the first binary kernel; providing the first layer feature map and a second weight vector to the second set of logical blocks; determining, using at least a portion of the second set of logical blocks, a second convolutional kernel by performing exclusive nor operations, implemented by truth tables stored on the second set of logical blocks, between the first feature map and the second weight vector; determining, using at least a portion of the second set of logical blocks, based on the second convolutional kernel, a pooled kernel, the pooled kernel comprising, for each element of the pooled kernel, a representative value associated with a corresponding pooling region of the second convolutional kernel; determining, using at least a portion of the second set of logical blocks, based on the pooled kernel, a second binary kernel, the second binary kernel comprising a matrix of the same size as the pooled kernel with values adjusted to conform to the normal distribution; determining, using at least a portion of the second set of logical blocks, a second layer feature map by convoluting the first layer feature map using the second binary kernel; determining, based at least in part on the second layer feature map, a probability that the input matrix is associated with a predetermined class of images; and in response to determining that the probability is greater than a threshold value, providing classification results indicating the image is associated with the class of images.
15. A field programmable gate array (FPGA) device, the FPGA device comprising: input/output interfaces communicatively coupled to a memory of a computing device; and a plurality of logical blocks, each logical block coupled to a corresponding input/output interface, wherein the plurality of logical blocks comprise: a first set of logical blocks, each logical block of the first set of logical blocks comprising a corresponding truth table configured to implement an exclusive nor operation between a first layer input and a first weight vector; a second set of logical blocks, each logical block of the second set of logical blocks comprising a corresponding truth table configured to implement an exclusive nor operation between a second layer input and a second weight vector; and a third set of logical blocks configured to store the first weight vector for the first layer of the neural network model and the second weight vector for the second layer of the neural network model; the FPGA device configured to: receive, from the memory, the input matrix, wherein each element of the input matrix corresponds to a value of a portion of an image; provide at least a portion of the input matrix and the first weight vector to the first set of logical blocks; determine, using at least a portion of the first set of logical blocks, a first convolutional kernel by performing the exclusive nor operations, implemented by the truth tables of the first set of logical blocks, between the input matrix and the first weight vector; determine, using at least a portion of the first set of logical blocks, based on the first convolutional kernel, a first binary kernel, the first binary kernel comprising a matrix of the same size as the first convolutional kernel with values adjusted to conform to a normal distribution; determine, using at least a portion of the first set of logical blocks, a first layer feature map by convoluting the input matrix using the first binary kernel; provide the first layer feature map and the second weight vector to the second set of logical blocks; determine, using at least a portion of the second set of logical blocks, a second convolutional kernel by performing the exclusive nor operations, implemented by the truth tables of the second set of logical blocks, between the first feature map and the second weight vector; determine, using at least a portion of the second set of logical blocks, based on the second convolutional kernel, a pooled kernel, the pooled kernel comprising, for each element of the pooled kernel, a representative value associated with a corresponding pooling region of the second convolutional kernel; determine, using at least a portion of the second set of logical blocks, based on the pooled kernel, a second binary kernel, the second binary kernel comprising a matrix of the same size as the pooled kernel with values adjusted to conform to the normal distribution; determine, using at least a portion of the second set of logical blocks, a second layer feature map by convoluting the first layer feature map using the second binary kernel; determine, based at least in part on the second layer feature map, a probability that the input matrix is associated with a predetermined class of images; and in response to determining that the probability is greater than a threshold value, provide classification results indicating the image is associated with the class of images.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 5, 2022